Exhibit 10.2

EXECUTION VERSION

FIRST LIEN INTERCREDITOR AGREEMENT

among

CLEAR CHANNEL OUTDOOR HOLDINGS, INC.,

as Borrower

AND

THE OTHER SUBSIDIARIES OF THE BORROWER FROM TIME TO TIME PARTY

HERETO

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent and Collateral Agent for the Credit Agreement Secured
Parties,

U.S. BANK NATIONAL ASSOCIATION,

as Notes Collateral Agent, as the Additional Collateral Agent and as the Notes
Trustee

and

each additional Authorized Representative from time to time party hereto

dated as of August 23, 2019



--------------------------------------------------------------------------------

FIRST LIEN INTERCREDITOR AGREEMENT, dated as of August 23, 2019 (as amended,
restated, amended and restated, extended, supplemented or otherwise modified
from time to time, this “Agreement”), among Clear Channel Outdoor Holdings,
Inc., a Delaware corporation (the “Company” or the “Borrower”), the other
Grantors from time to time party hereto and Deutsche Bank AG New York Branch, as
collateral agent for the Credit Agreement Secured Parties (as defined below) (in
such capacity and together with its successors in such capacity, the “Credit
Agreement Collateral Agent”), Deutsche Bank AG New York Branch, as
Administrative Agent and Authorized Representative for the Credit Agreement
Secured Parties (as each such term is defined below), U.S. Bank National
Association, in its capacity as “Notes Collateral Agent” under the Indenture (as
defined below), as the Additional Collateral Agent (as defined below) (in such
capacity, the “Notes Collateral Agent”), U.S. Bank National Association, in its
capacity as “Trustee” under the Indenture, as Authorized Representative for the
Notes Secured Parties (in such capacity and together with its successors in such
capacity, the “Notes Trustee”), and each additional Authorized Representative
from time to time party hereto for the other Additional Secured Parties of the
Series (as defined below) with respect to which it is acting in such capacity.

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Credit Agreement Collateral Agent, the Administrative Agent (for
itself and on behalf of the Credit Agreement Secured Parties), the Notes Trustee
(for itself and on behalf of the Notes Secured Parties), the Notes Collateral
Agent and each additional Authorized Representative (for itself and on behalf of
the Additional Secured Parties of the applicable Series) agree as follows:

ARTICLE I

Definitions

SECTION 1.01     Certain Defined Terms. Capitalized terms used but not otherwise
defined herein have the meanings set forth in the Credit Agreement or, if
defined in the New York UCC, the meanings specified therein. As used in this
Agreement, the following terms have the meanings specified below:

“ABL Agent” has the meaning assigned to such term in the ABL Intercreditor
Agreement.

“ABL Intercreditor Agreement” means the ABL Intercreditor Agreement, dated as of
the date hereof, among the Credit Agreement Collateral Agent, the Notes
Collateral Agent, Deutsche Bank AG New York Branch, as administrative agent and
collateral agent under the ABL Credit Agreement, and the representatives for
purposes thereof for holders of one or more other classes of Indebtedness, the
Borrower and the other parties thereto, as amended, restated, supplemented or
otherwise modified from time to time.

“ABL Priority Collateral” has the meaning set forth in the ABL Intercreditor
Agreement.

“ABL Secured Party” has the meaning set forth in the ABL Intercreditor
Agreement.

 

2



--------------------------------------------------------------------------------

“Additional Collateral Agent” means the Collateral Agent for the Series of
Additional Obligations that constitutes the largest outstanding principal amount
of any then outstanding Series of Additional Obligations.

“Additional Documents” means, with respect to the Notes Obligations or any
Series of Additional Senior Class Debt, the notes, indentures, security
documents and other operative agreements evidencing or governing such
indebtedness and liens securing such indebtedness, including the Notes Documents
and the Additional Security Documents and each other agreement entered into for
the purpose of securing the Notes Obligations or any Series of Additional Senior
Class Debt; provided that, in each case, the Indebtedness thereunder (other than
the Notes Obligations) has been designated as Additional Obligations pursuant to
Section 5.13 hereto.

“Additional Obligations” means all amounts owing to any Additional Secured Party
(including the Notes Secured Parties) pursuant to the terms of any Additional
Document (including the Notes Documents), including, without limitation, all
amounts in respect of any principal, premium, interest (including any interest
and fees accruing subsequent to the commencement of a Bankruptcy Case at the
rate provided for in the respective Additional Document, whether or not such
interest and fees are an allowed claim under any such proceeding or under
applicable state, federal or foreign law), penalties, fees, expenses,
indemnifications, reimbursements, damages, letter of credit commissions, and
other liabilities, and Guarantees of the foregoing amounts. For the avoidance of
doubt, Additional Obligations shall include the Notes Obligations.

“Additional Secured Party” means the holders of any Additional Obligations and
any Authorized Representative with respect thereto, and shall include the Notes
Secured Parties.

“Additional Security Documents” means any collateral agreement, security
agreement or any other document now existing or entered into after the date
hereof that create Liens on any assets or properties of any Grantor to secure
the Additional Obligations.

“Additional Senior Class Debt” has the meaning assigned to such term in
Section 5.13.

“Additional Senior Class Debt Parties” has the meaning assigned to such term in
Section 5.13.

“Additional Senior Class Debt Representative” has the meaning assigned to such
term in Section 5.13.

“Administrative Agent” has the meaning assigned to such term in the definition
of “Credit Agreement.”

“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Agreement Currency” has the meaning assigned to such term in Section 5.16.

“Applicable Authorized Representative” means, with respect to any Shared
Collateral, (i) until the earlier of (x) the Discharge of Credit Agreement
Obligations and (y) the Non-

 

3



--------------------------------------------------------------------------------

Controlling Authorized Representative Enforcement Date, the Administrative Agent
and (ii) from and after the earlier of (x) the Discharge of Credit Agreement
Obligations and (y) the Non-Controlling Authorized Representative Enforcement
Date, the Major Non-Controlling Authorized Representative.

“Applicable Collateral Agent” means (i) until the earlier of (x) the Discharge
of Credit Agreement Obligations and (y) the Non-Controlling Authorized
Representative Enforcement Date, the Credit Agreement Collateral Agent and
(ii) from and after the earlier of (x) the Discharge of Credit Agreement
Obligations and (y) the Non-Controlling Authorized Representative Enforcement
Date, the Additional Collateral Agent.

“Applicable Creditor” has the meaning assigned to such term in Section 5.16.

“Authorized Representative” means, at any time, (i) in the case of any Credit
Agreement Obligations or the Credit Agreement Secured Parties, the
Administrative Agent, (ii) in the case of the Notes Obligations or the Notes
Secured Parties, the Notes Trustee, and (iii) in the case of any other Series of
Additional Obligations or Additional Secured Parties that become subject to this
Agreement after the date hereof, the Authorized Representative named for such
Series in the applicable Joinder Agreement.

“Bankruptcy Case” has the meaning assigned to such term in Section 2.05(b).

“Bankruptcy Code” means Title 11 of the United States Code, as amended, or any
similar federal or state law for the relief of debtors.

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.

“Borrower” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Collateral” means all assets and properties subject to Liens created pursuant
to any Security Document to secure one or more Series of Obligations.

“Collateral Agent” means (i) in the case of any Credit Agreement Obligations,
the Credit Agreement Collateral Agent, (ii) in the case of the Notes
Obligations, the Notes Collateral Agent and (iii) in the case of the Additional
Obligations, the Additional Collateral Agent.

“Company” has the meaning assigned to such term in the introductory paragraph of
this Agreement.

“Controlling Secured Parties” means, with respect to any Shared Collateral,
(i) at any time when the Credit Agreement Collateral Agent is the Applicable
Collateral Agent, the Credit Agreement Secured Parties and (ii) at any other
time, the Series of Secured Parties whose Authorized Representative is the
Applicable Authorized Representative for such Shared Collateral.

 

4



--------------------------------------------------------------------------------

“Credit Agreement” means that certain Credit Agreement, dated as of August 23,
2019, among the Borrower, the lenders from time to time party thereto, Deutsche
Bank AG New York Branch, as administrative agent (in such capacity and together
with its successors in such capacity, the “Administrative Agent”), and the other
parties thereto, as amended, restated, amended and restated, extended,
refinanced, replaced, supplemented or otherwise modified from time to time.

“Credit Agreement Collateral Agent” has the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Credit Agreement Collateral Documents” means the Security Agreement, the other
Collateral Documents (as defined in the Credit Agreement) and each other
agreement entered into in favor of the Credit Agreement Collateral Agent for the
purpose of securing any Credit Agreement Obligations.

“Credit Agreement Obligations” means all “Obligations” as defined in the Credit
Agreement.

“Credit Agreement Secured Parties” means the “Secured Parties” as defined in the
Credit Agreement.

“Credit Agreement Security Agreement” means the Security Agreement (as defined
in the Credit Agreement), as amended, restated, amended and restated, extended,
supplemented or otherwise modified from time to time.

“DIP Financing” has the meaning assigned to such term in Section 2.05(b).

“DIP Financing Liens” has the meaning assigned to such term in Section 2.05(b).

“DIP Lenders” has the meaning assigned to such term in Section 2.05(b).

“Discharge” means, with respect to any Shared Collateral and any Series of
Obligations, the date on which such Series of Obligations is no longer secured
by such Shared Collateral. The term “Discharged” shall have a corresponding
meaning.

“Discharge of Credit Agreement Obligations” means, with respect to any Shared
Collateral, the date on which the Credit Agreement Obligations are no longer
secured by Liens on such Shared Collateral; provided that the Discharge of
Credit Agreement Obligations shall not be deemed to have occurred in connection
with a Refinancing of such Credit Agreement Obligations with additional
Obligations secured by such Shared Collateral under an Additional Document which
has been designated in writing by the Administrative Agent (under the Credit
Agreement so Refinanced) or by the Borrower, in each case, to the Additional
Collateral Agent and each other Authorized Representative as the “Credit
Agreement” for purposes of this Agreement.

“Event of Default” means an “Event of Default” (or similarly defined term) as
defined in any Secured Credit Document.

 

5



--------------------------------------------------------------------------------

“Grantors” means the Borrower and each Subsidiary Guarantor which has granted,
pledged or charged a security interest pursuant to any Security Document to
secure any Series of Obligations. The Grantors existing on the date hereof are
set forth in Annex I hereto.

“Impairment” has the meaning assigned to such term in Section 1.03.

“Indenture” mean that certain Indenture, dated as of August 23, 2019, among the
Company, the Guarantors identified therein and U.S. Bank National Association,
as trustee and as notes collateral agent, as amended, restated, amended and
restated, extended, supplemented or otherwise modified from time to time.

“Insolvency or Liquidation Proceeding” means:

(1)    any case commenced by or against the Company or any other Grantor under
any Bankruptcy Law, any other proceeding for the reorganization,
recapitalization or adjustment or marshalling of the assets or liabilities of
the Company or any other Grantor, any receivership or assignment for the benefit
of creditors relating to the Company or any other Grantor or any similar case or
proceeding relative to the Company or any other Grantor or its creditors, as
such, in each case whether or not voluntary;

(2)    any liquidation, dissolution, marshalling of assets or liabilities or
other winding up of or relating to the Company or any other Grantor, in each
case whether or not voluntary and whether or not involving bankruptcy or
insolvency; or

(3)    any other proceeding of any type or nature in which substantially all
claims of creditors of the Company or any other Grantor are determined and any
payment or distribution is or may be made on account of such claims.

“Intervening Creditor” has the meaning assigned to such term in Section 2.01(a).

“Joinder Agreement” means a joinder to this Agreement in the form of Annex II
hereto required to be delivered by an Authorized Representative to each
Collateral Agent and each Authorized Representative pursuant to Section 5.13
hereof in order to establish an additional Series of Additional Obligations and
add Additional Secured Parties hereunder.

“Judgment Currency” has the meaning assigned to such term in Section 5.16.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, assignment by way of security, encumbrance, charge or
security interest in, on or of such asset and (b) the interest of a vendor or a
lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such asset.

“Loan Documents” has the meaning assigned to such term in the Credit Agreement.

“Major Non-Controlling Authorized Representative” means, with respect to any
Shared Collateral, the Authorized Representative of the Series of Additional
Obligations that constitutes

 

6



--------------------------------------------------------------------------------

the largest outstanding principal amount of any then outstanding Series of
Obligations with respect to such Shared Collateral.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Non-Controlling Authorized Representative” means, at any time with respect to
any Shared Collateral, any Authorized Representative that is not the Applicable
Authorized Representative at such time with respect to such Shared Collateral.

“Non-Controlling Authorized Representative Enforcement Date” means, with respect
to any Non-Controlling Authorized Representative, the date which is 180 days
(throughout which 180-day period such Non-Controlling Authorized Representative
was the Major Non-Controlling Authorized Representative) after the occurrence of
both (i) an Event of Default (under and as defined in the Additional Document
under which such Non-Controlling Authorized Representative is the Authorized
Representative) and (ii) each Collateral Agent’s and each other Authorized
Representative’s receipt of written notice from such Non-Controlling Authorized
Representative certifying that (x) such Non-Controlling Authorized
Representative is the Major Non-Controlling Authorized Representative and that
an Event of Default (under and as defined in the Additional Document under which
such Non-Controlling Authorized Representative is the Authorized Representative)
has occurred and is continuing and (y) the Additional Obligations of the Series
with respect to which such Non-Controlling Authorized Representative is the
Authorized Representative are currently due and payable in full (whether as a
result of acceleration thereof or otherwise) in accordance with the terms of the
applicable Additional Document; provided that, such Event of Default (under and
as defined in the Additional Document under which such Non-Controlling
Authorized Representative is the Authorized Representative) shall be continuing
at the end of such 180-day period; provided, further that the Non-Controlling
Authorized Representative Enforcement Date shall be stayed and shall not occur
and shall be deemed not to have occurred with respect to any Shared Collateral
(1) at any time the Administrative Agent or the Credit Agreement Collateral
Agent has commenced and is diligently pursuing any enforcement action with
respect to such Shared Collateral (other than ABL Priority Collateral with
respect to which the Administrative Agent or Credit Agreement Collateral Agent
is prohibited by the terms of the ABL Intercreditor Agreement from taking such
enforcement action against) or (2) at any time the Grantor which has granted a
security interest in such Shared Collateral is then a debtor under or with
respect to (or otherwise subject to) any Insolvency or Liquidation Proceeding.

“Non-Controlling Secured Parties” means, with respect to any Shared Collateral,
the Secured Parties which are not Controlling Secured Parties with respect to
such Shared Collateral.

“Notes Collateral Agent” has the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Notes Documents” means the Indenture, the debt securities issued pursuant
thereto, the Notes Security Agreement and any security documents and other
operative agreements evidencing or governing the Indebtedness thereunder, and
the Liens securing such Indebtedness, including any agreement entered into for
the purpose of securing the Notes Obligations.

 

7



--------------------------------------------------------------------------------

“Notes Obligations” means the “Secured Obligations” as such term is defined in
the Notes Security Agreement.

“Notes Secured Parties” means the Additional Collateral Agent, the Notes
Trustee, the Notes Collateral Agent and the holders of the Notes Obligations
issued pursuant to the Indenture.

“Notes Security Agreement” means the Notes Security Agreement, dated as of the
date hereof, among the Company, the Notes Collateral Agent and the other parties
thereto, as amended, restated, amended and restated, extended, supplemented or
otherwise modified from time to time.

“Notes Security Documents” means the Notes Security Agreement and each other
agreement entered into in favor of the Notes Collateral Agent for the purpose of
securing any Notes Obligations.

“Notes Trustee” has the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Obligations” means, collectively, (i) the Credit Agreement Obligations and
(ii) each Series of Additional Obligations.

“Possessory Collateral” means any Shared Collateral in the possession of a
Collateral Agent (or its agents or bailees), to the extent that possession
thereof perfects a Lien thereon under the Uniform Commercial Code of any
jurisdiction. Possessory Collateral includes, without limitation, any
Certificated Securities, Promissory Notes, Instruments and Chattel Paper, in
each case, delivered to or in the possession of the Collateral Agent under the
terms of the Security Documents.

“Post-Petition Interest” means any interest or entitlement to fees or expenses
or other charges that accrue after the commencement of any Insolvency or
Liquidation Proceeding whether or not allowed or allowable as a claim in any
such Insolvency or Liquidation Proceeding.

“Proceeds” has the meaning assigned to such term in Section 2.01(a).

“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other indebtedness or enter alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including in each case, but not limited to, after the
original instrument giving rise to such indebtedness has been terminated and
including, in each case, through any credit agreement, indenture or other
agreement. “Refinanced” and “Refinancing” have correlative meanings.

“Responsible Officer” has the meaning assigned to such term in the Credit
Agreement.

“Secured Credit Document” means (i) the Credit Agreement and each Loan Document,
(ii) each Notes Document, and (iii) each Additional Document.

 

8



--------------------------------------------------------------------------------

“Secured Parties” means (i) the Credit Agreement Secured Parties, (ii) the Notes
Secured Parties and (iii) the Additional Secured Parties with respect to each
Series of Additional Obligations.

“Security Documents” means, collectively, (i) the Credit Agreement Collateral
Documents, (ii) the Notes Security Documents and (iii) the Additional Security
Documents.

“Series” means (a) with respect to the Secured Parties, each of (i) the Credit
Agreement Secured Parties (in their capacities as such), (ii) the Notes Secured
Parties (in their capacities as such), and (iii) the Additional Secured Parties
that become subject to this Agreement after the date hereof that are represented
by a common Authorized Representative (in its capacity as such for such
Additional Secured Parties) and (b) with respect to any Obligations, each of
(i) the Credit Agreement Obligations, (ii) the Notes Obligations, and (iii) the
Additional Obligations incurred pursuant to any Additional Document, which
pursuant to any Joinder Agreement are to be represented hereunder by a common
Authorized Representative (in its capacity as such for such Additional
Obligations).

“Shared Collateral” means, at any time, Collateral in which the holders of two
or more Series of Obligations hold a valid and perfected security interest at
such time. If more than two Series of Obligations are outstanding at any time
and the holders of less than all Series of Obligations hold a valid and
perfected security interest in any Collateral at such time, then such Collateral
shall constitute Shared Collateral for those Series of Obligations that hold a
valid security interest in such Collateral at such time and shall not constitute
Shared Collateral for any Series which does not have a valid and perfected
security interest in such Collateral at such time.

SECTION 1.02     Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument, other document, statute or regulation herein shall be
construed as referring to such agreement, instrument, other document, statute or
regulation as from time to time amended, supplemented or otherwise modified,
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, but shall not be deemed to include the
subsidiaries of such Person unless express reference is made to such
subsidiaries, (iii) the words “herein,” “hereof” and “hereunder,” and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Articles, Sections and Annexes shall be construed to refer to Articles, Sections
and Annexes of this Agreement, (v) unless otherwise expressly qualified herein,
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, and
(vi) the term “or” is not exclusive.

SECTION 1.03     Impairments. It is the intention of the Secured Parties of each
Series that the holders of Obligations of such Series (and not the Secured
Parties of any other Series) bear

 

9



--------------------------------------------------------------------------------

the risk of (i) any determination by a court of competent jurisdiction that
(x) any of the Obligations of such Series are unenforceable under applicable law
or are subordinated to any other obligations (other than another Series of
Obligations), (y) any of the Obligations of such Series do not have an
enforceable security interest in any of the Collateral securing any other Series
of Obligations and/or (z) any intervening security interest exists securing any
other obligations (other than another Series of Obligations) on a basis ranking
prior to the security interest of such Series of Obligations but junior to the
security interest of any other Series of Obligations or (ii) the existence of
any Collateral for any other Series of Obligations that is not Shared Collateral
(any such condition referred to in the foregoing clause (i) or (ii) with respect
to any Series of Obligations, an “Impairment” of such Series); provided that the
existence of a maximum claim with respect to any Mortgaged Property (as defined
in the Credit Agreement) which applies to all Obligations shall not be deemed to
be an Impairment of any Series of Obligations. In the event of any Impairment
with respect to any Series of Obligations, the results of such Impairment shall
be borne solely by the holders of such Series of Obligations, and the rights of
the holders of such Series of Obligations (including, without limitation, the
right to receive distributions in respect of such Series of Obligations pursuant
to Section 2.01) set forth herein shall be modified to the extent necessary so
that the effects of such Impairment are borne solely by the holders of the
Series of such Obligations subject to such Impairment. Additionally, in the
event the Obligations of any Series are modified pursuant to applicable law
(including, without limitation, pursuant to Section 1129 of the Bankruptcy
Code), any reference to such Obligations or the Security Documents governing
such Obligations shall refer to such obligations or such documents as so
modified.

ARTICLE II

Priorities and Agreements with Respect to Shared Collateral

SECTION 2.01     Priority of Claims.

(a)    Anything contained herein or in any of the Secured Credit Documents to
the contrary notwithstanding (but subject to Section 1.03), if an Event of
Default has occurred and is continuing, and the Applicable Collateral Agent or
any Secured Party is taking action to enforce rights or remedies in respect of
any Shared Collateral, or any distribution is made in respect of any Shared
Collateral in any Bankruptcy Case of the Company or any other Grantor or any
Secured Party receives any payment pursuant to the ABL Intercreditor Agreement
or any other intercreditor agreement (other than this Agreement) with respect to
any Shared Collateral, the proceeds of any sale, collection or other liquidation
of any such Shared Collateral by any Secured Party on account of such
enforcement rights or remedies or received by the Applicable Collateral Agent or
any Secured Party pursuant to such ABL Intercreditor Agreement or any other such
intercreditor agreement with respect to such Shared Collateral and proceeds of
any such distribution or payment (subject, in the case of any such distribution,
payment or proceeds to the sentence immediately following) to which the
Obligations are entitled under the ABL Intercreditor Agreement or any other
intercreditor agreement (other than this Agreement) (all proceeds of any sale,
collection or other liquidation of any Shared Collateral and all proceeds of any
such distribution being collectively referred to as “Proceeds”) shall be
applied, subject to the ABL Intercreditor Agreement, (i) FIRST, to the payment
of all amounts owing to each Collateral Agent and each Authorized Representative
(in its capacity as such) on a ratable basis pursuant to the terms of any

 

10



--------------------------------------------------------------------------------

Secured Credit Document, (ii) SECOND, subject to Section 1.03, to the payment in
full of the Obligations of each Series on a ratable basis, with such Proceeds to
be applied to the Obligations of a given Series in accordance with the terms of
the applicable Secured Credit Documents; provided, that following the
commencement of any Insolvency or Liquidation Proceeding with respect to the
Borrower or any other Grantor, solely for purposes of this Section 2.01(a) and
not any other documents governing Obligations, in the event the value of the
Shared Collateral is not sufficient for the entire amount of Post-Petition
Interest on the Obligations to be allowed under Section 506(a) and (b) of the
Bankruptcy Code or any other applicable provision of the Bankruptcy Code or
other Bankruptcy Law in such Insolvency or Liquidation Proceeding, the amount of
Obligations of each Series of Obligations shall include only the maximum amount
of Post-Petition Interest allowable under Section 506(a) and (b) of the
Bankruptcy Code or any other applicable provision of the Bankruptcy Code or
other Bankruptcy Law in such Insolvency or Liquidation Proceedings; and
(iii) THIRD, after payment of all Obligations, to the Company and the other
Grantors or their successors or assigns, as their interests may appear, or to
whosoever may be lawfully entitled to receive the same, or as a court of
competent jurisdiction may direct. If, despite the provisions of the
Section 2.01(a), any Secured Party shall receive any payment or other recovery
in excess of its portion of payments on account of the Obligations to which it
is then entitled in accordance with this Section 2.01(a), such Secured Party
shall hold such payment or recovery in trust for the benefit of all Secured
Parties for distribution in accordance with this Section 2.01(a).
Notwithstanding the foregoing, with respect to any Shared Collateral upon which
a third party (other than a Secured Party) has a lien or security interest that
is junior in priority to the security interest of any Series of Obligations but
senior (as determined by appropriate legal proceedings in the case of any
dispute) to the security interest of any other Series of Obligations (such third
party, an “Intervening Creditor”), the value of any Shared Collateral or
Proceeds which are allocated to such Intervening Creditor shall be deducted on a
ratable basis solely from the Shared Collateral or Proceeds to be distributed in
respect of the Series of Obligations with respect to which such Impairment
exists.

(b)    It is acknowledged that the Obligations of any Series may, subject to the
limitations set forth in the then extant Secured Credit Documents, be increased,
extended, renewed, replaced, restated, supplemented, restructured, repaid,
refunded, Refinanced or otherwise amended or modified from time to time, all
without affecting the priorities set forth in Section 2.01(a) or the provisions
of this Agreement defining the relative rights of the Secured Parties of any
Series.

(c)    Notwithstanding the date, time, method, manner or order of grant,
attachment or perfection of any Liens securing any Series of Obligations granted
on the Shared Collateral and notwithstanding any provision of the Uniform
Commercial Code of any jurisdiction, or any other applicable law or the Secured
Credit Documents or any defect or deficiencies in the Liens securing the
Obligations of any Series or any other circumstance whatsoever (but, in each
case, subject to Section 1.03), each Secured Party hereby agrees that the Liens
securing each Series of Obligations on any Shared Collateral shall be of equal
priority.

(d)    Notwithstanding anything in this Agreement or any other Security
Documents to the contrary, Collateral consisting of cash and cash equivalents
pledged to secure Credit Agreement Obligations consisting of reimbursement
obligations in respect of Letters of Credit or otherwise held by the
Administrative Agent or the Credit Agreement Collateral Agent

 

11



--------------------------------------------------------------------------------

pursuant to Section 1.08(b), 2.03(f), 2.12(g) or 2.16 of the Credit Agreement
(or any equivalent successor provision) shall be applied as specified in the
Credit Agreement and will not constitute Shared Collateral.

SECTION 2.02     Actions with Respect to Shared Collateral; Prohibition on
Contesting Liens.

(a)    Only the Applicable Collateral Agent shall act or refrain from acting
with respect to any Shared Collateral (including with respect to the ABL
Intercreditor Agreement or any other intercreditor agreement with respect to any
Shared Collateral). At any time when the Credit Agreement Collateral Agent is
the Applicable Collateral Agent, no Additional Secured Party shall, or shall
instruct any Collateral Agent to, and neither the Additional Collateral Agent
nor any other Collateral Agent that is not the Applicable Collateral Agent
shall, commence any judicial or nonjudicial foreclosure proceedings with respect
to, seek to have a trustee, receiver, liquidator or similar official appointed
for or over, attempt any action to take possession of, exercise any right,
remedy or power with respect to, or otherwise take any action to enforce its
security interest in or realize upon, or take any other action available to it
in respect of, any Shared Collateral (including with respect to the ABL
Intercreditor Agreement or any other intercreditor agreement with respect to any
Shared Collateral), whether under any Additional Security Document, applicable
law or otherwise, it being agreed that only the Credit Agreement Collateral
Agent, acting in accordance with the Credit Agreement Collateral Documents (or
any Person authorized by it), shall be entitled to take any such actions or
exercise any such remedies with respect to Shared Collateral at such time.

(b)    With respect to any Shared Collateral at any time when the Additional
Collateral Agent is the Applicable Collateral Agent, (i) the Applicable
Collateral Agent shall act only on the instructions of the Applicable Authorized
Representative, (ii) the Applicable Collateral Agent shall not follow any
instructions with respect to such Shared Collateral (including with respect to
the ABL Intercreditor Agreement or any other intercreditor agreement with
respect to any Shared Collateral) from any Non-Controlling Authorized
Representative (or any other Secured Party other than the Applicable Authorized
Representative) and (iii) no Non-Controlling Authorized Representative or other
Secured Party (other than the Applicable Authorized Representative) shall, or
shall instruct the Applicable Collateral Agent to, commence any judicial or
non-judicial foreclosure proceedings with respect to, seek to have a trustee,
receiver, liquidator or similar official appointed for or over, attempt any
action to take possession of, exercise any right, remedy or power with respect
to, or otherwise take any action to enforce its security interest in or realize
upon, or take any other action available to it in respect of, any Shared
Collateral (including with respect to the ABL Intercreditor Agreement or any
other intercreditor agreement with respect to any Shared Collateral), whether
under any Security Document, applicable law or otherwise, it being agreed that
only the Applicable Collateral Agent, acting on the instructions of the
Applicable Authorized Representative and in accordance with the Additional
Security Documents, shall be entitled to take any such actions or exercise any
such remedies with respect to Shared Collateral.

(c)    Notwithstanding the equal priority of the Liens securing each Series of
Obligations, the Applicable Collateral Agent (in the case of the Additional
Collateral Agent, acting

 

12



--------------------------------------------------------------------------------

on the instructions of the Applicable Authorized Representative) may deal with
the Shared Collateral as if such Applicable Collateral Agent had a senior Lien
on such Collateral. No Non-Controlling Authorized Representative or
Non-Controlling Secured Party will contest, protest or object to any foreclosure
proceeding or action brought by the Applicable Collateral Agent, the Applicable
Authorized Representative or the Controlling Secured Party or any other exercise
by the Applicable Collateral Agent, the Applicable Authorized Representative or
the Controlling Secured Party of any rights and remedies relating to the Shared
Collateral, or cause the Applicable Collateral Agent to do so. The foregoing
shall not be construed to limit the rights and priorities of any Secured Party,
the Applicable Collateral Agent or any Authorized Representative with respect to
any Collateral not constituting Shared Collateral.

(d)    Each of the Secured Parties agrees that it will not (and hereby waives
any right to) question or contest or support any other Person in contesting, in
any proceeding (including any Insolvency or Liquidation Proceeding), the
perfection, priority, validity, attachment or enforceability of a Lien held by
or on behalf of any of the Secured Parties on all or any part of the Collateral,
or the provisions of this Agreement; provided that nothing in this Agreement
shall be construed to prevent or impair the rights of any Collateral Agent or
any Authorized Representative to enforce this Agreement.

SECTION 2.03     No Interference; Payment Over.

(a)    Each Secured Party agrees that (i) it will not challenge or question in
any proceeding the validity or enforceability of any Obligations of any Series
or any Security Document or the validity, attachment, perfection or priority of
any Lien under any Security Document or the validity or enforceability of the
priorities, rights or duties established by or other provisions of this
Agreement or the ABL Intercreditor Agreement, (ii) it will not take or cause to
be taken any action the purpose or intent of which is, or could be, to
interfere, hinder or delay, in any manner, whether by judicial proceedings or
otherwise, any sale, transfer or other disposition of the Shared Collateral by
the Applicable Collateral Agent, (iii) except as provided in Section 2.02, it
shall have no right to (A) direct the Applicable Collateral Agent or any other
Secured Party to exercise, and shall not exercise, any right, remedy or power
with respect to any Shared Collateral (including pursuant to the ABL
Intercreditor Agreement or any other intercreditor agreement) or (B) consent to
the exercise by the Applicable Collateral Agent or any other Secured Party of
any right, remedy or power with respect to any Shared Collateral, (iv) it will
not institute any suit or assert in any suit, bankruptcy, insolvency or other
proceeding any claim against the Applicable Collateral Agent or any other
Secured Party seeking damages from or other relief by way of specific
performance, instructions or otherwise with respect to any Shared Collateral,
and none of the Applicable Collateral Agent, any Applicable Authorized
Representative or any other Secured Party shall be liable for any action taken
or omitted to be taken by the Applicable Collateral Agent, such Applicable
Authorized Representative or other Secured Party with respect to any Shared
Collateral in accordance with the provisions of this Agreement, (v) it will not
seek, and hereby waives any right, to have any Shared Collateral or any part
thereof marshaled upon any foreclosure or other disposition of such Collateral
and (vi) it will not attempt, directly or indirectly, whether by judicial
proceedings or otherwise, to challenge the enforceability of any provision of
this Agreement; provided that nothing in this Agreement shall be construed to
prevent or impair the rights of the Applicable Collateral Agent or any other
Secured Party to enforce this Agreement.

 

13



--------------------------------------------------------------------------------

(b)    Each Secured Party hereby agrees that if it shall obtain possession of
any Shared Collateral or shall realize any proceeds or payment in respect of any
such Shared Collateral, pursuant to any Security Document or by the exercise of
any rights available to it under applicable law or in any Insolvency or
Liquidation Proceeding or through any other exercise of remedies (including
pursuant to the ABL Intercreditor Agreement or any other intercreditor
agreement), at any time prior to the Discharge of each of the Obligations, then
it shall hold such Shared Collateral, proceeds or payment in trust for the other
Secured Parties and promptly transfer such Shared Collateral, proceeds or
payment, as the case may be, to the Applicable Collateral Agent, to be
distributed in accordance with the provisions of Section 2.01.

SECTION 2.04     Automatic Release of Liens.

(a)    If at any time the Applicable Authorized Representative or Applicable
Collateral Agent forecloses upon or otherwise exercises remedies against any
Shared Collateral resulting in a sale or disposition thereof, then (whether or
not any Insolvency or Liquidation Proceeding is pending at the time) the Liens
in favor of the other Collateral Agents for the benefit of each Series of
Secured Parties upon such Shared Collateral will automatically be released and
discharged as and when, but only to the extent, such Liens of the Applicable
Collateral Agent on such Shared Collateral are released and discharged; provided
that any proceeds of any Shared Collateral realized therefrom shall be applied
pursuant to Section 2.01.

(b)    Each Collateral Agent and Authorized Representative agrees to execute and
deliver (at the sole cost and expense of the Grantors) all such authorizations
and other instruments as shall reasonably be requested by the Applicable
Collateral Agent to evidence and confirm any release of Shared Collateral
provided for in this Section.

(c)    Each Authorized Representative and each Collateral Agent agrees to
release, and to execute and deliver all such authorizations and other
instruments as shall reasonably be requested by the Applicable Collateral Agent
to evidence and confirm any release, of ABL Priority Collateral as required by
the ABL Intercreditor Agreement and shall amend any Security Document as
required by the ABL Intercreditor Agreement, in each case, at the sole cost and
expense of the Grantors.

SECTION 2.05     Certain Agreements with Respect to Bankruptcy or Insolvency
Proceedings.

(a)    This Agreement shall continue in full force and effect notwithstanding
the commencement and continuance of any proceeding under the Bankruptcy Code or
any other federal, state or foreign bankruptcy, insolvency, receivership or
similar law by or against the Company or any of its Subsidiaries. The relative
rights as to the Shared Collateral and proceeds thereof shall continue after the
commencement of any Insolvency or Liquidation Proceeding on the same basis as
prior to the date of the petition therefor. All references herein to any Grantor
shall include such Grantor as a debtor-in-possession and any receiver or trustee
for such Grantor.

(b)    If the Company and/or any other Grantor shall become subject to a case (a
“Bankruptcy Case”) under the Bankruptcy Code and shall, as
debtor(s)-in-possession, move for approval of financing (“DIP Financing”) to be
provided by one or more lenders (the “DIP

 

14



--------------------------------------------------------------------------------

Lenders”) under Section 364 of the Bankruptcy Code or any equivalent provision
of any other Bankruptcy Law or the use of cash collateral under Section 363 of
the Bankruptcy Code or any equivalent provision of any other Bankruptcy Law,
each Secured Party (other than any Controlling Secured Party or Authorized
Representative of any Controlling Secured Party) agrees that it will not raise,
join or support any objection to any such financing or to the Liens on the
Shared Collateral securing the same (“DIP Financing Liens”) or to any use of
cash collateral that constitutes Shared Collateral, unless the Authorized
Representative of any Controlling Secured Party with respect to such Shared
Collateral shall then oppose or object (or join in any objection) to such DIP
Financing or such DIP Financing Liens or use of cash collateral (and (i) to the
extent that such DIP Financing Liens are senior to the Liens on any such Shared
Collateral for the benefit of the Controlling Secured Parties, each
Non-Controlling Secured Party will subordinate its Liens with respect to such
Shared Collateral on the same terms as the Liens of the Controlling Secured
Parties (other than any Liens of any Secured Parties constituting DIP Financing
Liens) are subordinated thereto, and (ii) to the extent that such DIP Financing
Liens rank pari passu with the Liens on any such Shared Collateral granted to
secure the Obligations of the Controlling Secured Parties, each Non-Controlling
Secured Party will confirm the priorities with respect to such Shared Collateral
as set forth herein), in each case so long as (A) the Secured Parties of each
Series retain the benefit of their Liens on all such Shared Collateral pledged
to the DIP Lenders, including proceeds thereof arising after the commencement of
such proceeding, with the same priority vis-à-vis all the other Secured Parties
(other than any Liens of the Secured Parties constituting DIP Financing Liens)
as existed prior to the commencement of the Bankruptcy Case, (B) the Secured
Parties of each Series are granted Liens on any additional collateral pledged to
any Secured Parties as adequate protection or otherwise in connection with such
DIP Financing or use of cash collateral, with the same priority vis-à-vis the
Secured Parties as set forth in this Agreement, (C) if any amount of such DIP
Financing or cash collateral is applied to repay any of the Obligations, such
amount is applied pursuant to Section 2.01, and (D) if any Secured Parties are
granted adequate protection, including in the form of periodic payments, in
connection with such DIP Financing or use of cash collateral, the proceeds of
such adequate protection are applied pursuant to Section 2.01; provided that the
Secured Parties of each Series shall have a right to object to the grant of a
Lien to secure the DIP Financing over any Collateral subject to Liens in favor
of the Secured Parties of such Series or their Authorized Representative that
shall not constitute Shared Collateral; and provided, further, that the Secured
Parties receiving adequate protection shall not object to any other Secured
Party receiving adequate protection comparable to any adequate protection
granted to such Secured Parties in connection with a DIP Financing or use of
cash collateral.

SECTION 2.06     Reinstatement. In the event that any of the Obligations shall
be paid in full and such payment or any part thereof shall subsequently, for
whatever reason (including an order or judgment for disgorgement of a preference
or other avoidance action under the Bankruptcy Code, or any similar law, or the
settlement of any claim in respect thereof), be required to be returned or
repaid, the terms and conditions of this Article II shall be fully applicable
thereto until all such Obligations shall again have been paid in full in cash.

SECTION 2.07     Insurance. As between the Secured Parties, the Applicable
Collateral Agent (and in the case of the Additional Collateral Agent, acting at
the direction of the Applicable Authorized Representative) shall have the right
to adjust or settle any insurance policy

 

15



--------------------------------------------------------------------------------

or claim covering or constituting Shared Collateral in the event of any loss
thereunder and to approve any award granted in any condemnation or similar
proceeding affecting the Shared Collateral.

SECTION 2.08     Refinancings. The Obligations of any Series may be Refinanced,
in whole or in part, in each case, without notice to, or the consent (except to
the extent a consent is otherwise required to permit the Refinancing transaction
under any Secured Credit Document) of, any Secured Party of any other Series,
all without affecting the priorities provided for herein or the other provisions
hereof; provided that the Authorized Representative of the holders of any such
Refinancing indebtedness shall have executed a Joinder Agreement on behalf of
the holders of such Refinancing indebtedness.

SECTION 2.09     Possessory Collateral Agent as Gratuitous Bailee for
Perfection.

(a)    The Possessory Collateral shall be delivered to the Credit Agreement
Collateral Agent and the Credit Agreement Collateral Agent agrees to hold any
Shared Collateral constituting Possessory Collateral that is part of the Shared
Collateral in its possession or control (or in the possession or control of its
agents or bailees) as gratuitous bailee for the benefit of each other Secured
Party and any assignee solely for the purpose of perfecting the security
interest granted in such Possessory Collateral, if any, pursuant to the
applicable Security Documents, in each case, subject to the terms and conditions
of this Section 2.09; provided that at any time the Credit Agreement Collateral
Agent is not the Applicable Collateral Agent, the Credit Agreement Collateral
Agent shall promptly deliver all Possessory Collateral to the Additional
Collateral Agent together with any necessary endorsements (or otherwise allow
the Additional Collateral Agent to obtain control of such Possessory
Collateral). The Borrower shall take such further action as is required to
effectuate the transfer contemplated hereby and shall indemnify each Collateral
Agent for loss or damage suffered by such Collateral Agent as a result of such
transfer except for loss or damage suffered by such Collateral Agent as a result
of its own willful misconduct or gross negligence.

(b)    The Applicable Collateral Agent agrees to hold any Shared Collateral
constituting Possessory Collateral, from time to time in its possession, as
gratuitous bailee for the benefit of each other Secured Party and any assignee,
solely for the purpose of perfecting the security interest granted in such
Possessory Collateral, if any, pursuant to the applicable Security Documents, in
each case, subject to the terms and conditions of this Section 2.09.

(c)    The duties or responsibilities of each Collateral Agent under this
Section 2.09 shall be limited solely to holding any Shared Collateral
constituting Possessory Collateral as gratuitous bailee for the benefit of each
other Secured Party for purposes of perfecting the Lien held by such Secured
Parties thereon.

SECTION 2.10     Amendments to Security Documents.

(a)    Without the prior written consent of the Credit Agreement Collateral
Agent, the Additional Collateral Agent agrees that no Additional Security
Document may be amended, supplemented or otherwise modified or entered into to
the extent such amendment, supplement or modification, or the terms of any new
Additional Security Document, would be prohibited by, or

 

16



--------------------------------------------------------------------------------

would require any Grantor to act or refrain from acting in a manner that would
violate, any of the terms of this Agreement.

(b)    Without the prior written consent of the Additional Collateral Agent, the
Credit Agreement Collateral Agent agrees that no Credit Agreement Collateral
Document may be amended, supplemented or otherwise modified or entered into to
the extent such amendment, supplement or modification, or the terms of any new
Credit Agreement Collateral Document, would be prohibited by, or would require
any Grantor to act or refrain from acting in a manner that would violate, any of
the terms of this Agreement.

(c)    In making determinations required by this Section 2.10, each Collateral
Agent may conclusively rely on an officer’s certificate of the Borrower.

SECTION 2.11     ABL Intercreditor Agreement. Each Authorized Representative, on
behalf of itself and the relevant Secured Parties acknowledges and agrees that:

(a)    the ABL Intercreditor Agreement shall govern the relationship between the
Secured Parties collectively, and the ABL Secured Parties;

(b)    certain Collateral intended to secure the Obligations shall be the
subject of a Lien granted to the ABL Agent for the benefit of the ABL Secured
Parties; and

(c)    each Collateral Agent shall be bound by the terms of the ABL
Intercreditor Agreement, the terms of which are ratified and approved by the
applicable Secured Parties in all respects, and ABL Priority Collateral may be
released in accordance with and upon the terms of the ABL Intercreditor
Agreement.

ARTICLE III

Existence and Amounts of Liens and Obligations

SECTION 3.01     Determinations with Respect to Amounts of Liens and
Obligations. Whenever a Collateral Agent or any Authorized Representative shall
be required, in connection with the exercise of its rights or the performance of
its obligations hereunder, to determine the existence or amount of any
Obligations of any Series, or the Shared Collateral subject to any Lien securing
the Obligations of any Series, it may request that such information be furnished
to it in writing by each other Authorized Representative or Collateral Agent and
shall be entitled to make such determination or not make any determination on
the basis of the information so furnished; provided, however, that if an
Authorized Representative or a Collateral Agent shall fail or refuse reasonably
promptly to provide the requested information, the requesting Collateral Agent
or Authorized Representative shall be entitled to make any such determination by
such method as it may, in the exercise of its good faith judgment, determine,
including by reliance upon a certificate of the Borrower. Each Collateral Agent
and each Authorized Representative may rely conclusively, and shall be fully
protected in so relying, on any determination made by it in accordance with the
provisions of the preceding sentence (or as otherwise directed by a court of
competent jurisdiction) and shall have no liability to any Grantor, any Secured
Party or any other Person as a result of such determination.

 

17



--------------------------------------------------------------------------------

ARTICLE IV

The Applicable Collateral Agent

SECTION 4.01     Authority.

(a)    Notwithstanding any other provision of this Agreement, nothing herein
shall be construed to impose any fiduciary or other duty on any Applicable
Collateral Agent to any Non-Controlling Secured Party or give any
Non-Controlling Secured Party the right to direct any Applicable Collateral
Agent, except that each Applicable Collateral Agent shall be obligated to
distribute proceeds of any Shared Collateral in accordance with Section 2.01.

(b)    In furtherance of the foregoing, each Non-Controlling Secured Party
acknowledges and agrees that the Applicable Collateral Agent shall be entitled,
for the benefit of the Secured Parties, to sell, transfer or otherwise dispose
of or deal with any Shared Collateral as provided herein and in the Security
Documents, as applicable, pursuant to which the Applicable Collateral Agent is
the collateral agent for such Shared Collateral, without regard to any rights to
which the Non-Controlling Secured Parties would otherwise be entitled as a
result of the Obligations held by such Non-Controlling Secured Parties. Without
limiting the foregoing, each Non-Controlling Secured Party agrees that none of
the Applicable Collateral Agent, the Applicable Authorized Representative or any
other Secured Party shall have any duty or obligation first to marshal or
realize upon any type of Shared Collateral (or any other Collateral securing any
of the Obligations), or to sell, dispose of or otherwise liquidate all or any
portion of such Shared Collateral (or any other Collateral securing any
Obligations), in any manner that would maximize the return to the
Non-Controlling Secured Parties, notwithstanding that the order and timing of
any such realization, sale, disposition or liquidation may affect the amount of
proceeds actually received by the Non-Controlling Secured Parties from such
realization, sale, disposition or liquidation. Each of the Secured Parties
waives any claim it may now or hereafter have against any Collateral Agent or
the Authorized Representative of any other Series of Obligations or any other
Secured Party of any other Series arising out of (i) any actions which any
Collateral Agent, Authorized Representative or the Secured Parties take or omit
to take (including actions with respect to the creation, perfection or
continuation of Liens on any Collateral, actions with respect to the foreclosure
upon, sale, release or depreciation of, or failure to realize upon, any of the
Collateral and actions with respect to the collection of any claim for all or
any part of the Obligations from any account debtor, guarantor or any other
party) in accordance with the Security Documents or any other agreement related
thereto or to the collection of the Obligations or the valuation, use,
protection or release of any security for the Obligations, (ii) any election by
any Applicable Authorized Representative or any holders of Obligations, in any
proceeding instituted under the Bankruptcy Code, of the application of
Section 1111(b) of the Bankruptcy Code or (iii) subject to Section 2.05, any
borrowing by, or grant of a security interest or administrative expense priority
under Section 364 of the Bankruptcy Code or any equivalent provision of any
other Bankruptcy Law, the Company or any of its Subsidiaries, as
debtor-in-possession. Notwithstanding any other provision of this Agreement, the
Applicable Collateral Agent shall not accept any Shared Collateral in full or
partial satisfaction of any Obligations pursuant to Section 9-620 of the Uniform
Commercial Code of any jurisdiction, without the consent of each

 

18



--------------------------------------------------------------------------------

Authorized Representative representing holders of Obligations for which such
Collateral constitutes Shared Collateral.

SECTION 4.02     Rights as a Secured Party.

The Person serving as the Applicable Authorized Representative and/or Applicable
Collateral Agent hereunder shall have the same rights and powers in its capacity
as a Secured Party under any Series of Obligations that it holds as any other
Secured Party of such Series and may exercise the same as though it were not the
Applicable Authorized Representative and/or Applicable Collateral Agent and the
term “Secured Party” or “Secured Parties” or (as applicable) “Credit Agreement
Secured Party”, “Credit Agreement Secured Parties,” “Notes Secured Party,”
“Notes Secured Parties,” “Additional Secured Party” or “Additional Secured
Parties” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Applicable Authorized
Representative and/or Applicable Collateral Agent hereunder in its individual
capacity. Such Person and its Affiliates may but is not required to accept
deposits from, lend money to, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Grantors or any Subsidiary or other Affiliate thereof as if such Person were not
the Applicable Authorized Representative hereunder and without any duty to
account therefor to any other Secured Party.

SECTION 4.03.     Exculpatory Provisions. The Applicable Authorized
Representative and each Applicable Collateral Agent shall not have any duties or
obligations except those expressly set forth herein, in the ABL Intercreditor
Agreement and, with respect to the Additional Collateral Agent, in the Indenture
(subject in each case to the benefits, immunities, indemnities, privileges,
protections and rights of such Additional Collateral Agent pursuant to the
Indenture). Without limiting the generality of the foregoing, the Applicable
Authorized Representative and each Applicable Collateral Agent:

(i)    shall not be subject to any fiduciary duties and/or any implied duties,
regardless of whether an Event of Default has occurred and is continuing;

(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers; provided that the Applicable Authorized Representative and
each Applicable Collateral Agent shall not be required to take any action that,
in its opinion or the opinion of its counsel, may expose the Applicable
Authorized Representative to liability or that is contrary to this Agreement or
applicable law;

(iii)    shall not, except as expressly set forth herein, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to a Grantor or any of its Affiliates that is communicated to or
obtained by the Person serving as the Applicable Authorized Representative
and/or Applicable Collateral Agent or any of its Affiliates in any capacity;

(iv)    shall not be liable for any action taken or not taken by it (1) in the
absence of its own gross negligence or willful misconduct as found by a court of
competent jurisdiction in a final, non-appealable judgment or (2) in reliance on
a certificate of an

 

19



--------------------------------------------------------------------------------

authorized officer of the Borrower stating that such action is permitted by the
terms of this Agreement. The Applicable Authorized Representative and each
Applicable Collateral Agent shall be deemed not to have knowledge of any Event
of Default under any Series of Obligations unless and until written notice
describing such Event of Default and referencing applicable agreement is given
to the Applicable Authorized Representative and Applicable Collateral Agent at
its address as provided in Section 5.01;

(v)    shall not be responsible for or have any duty to ascertain or inquire
into (1) any statement, warranty or representation made in or in connection with
this Agreement or any other Security Document, (2) the contents of any
certificate, opinion, report or other document delivered hereunder or thereunder
or in connection herewith or therewith, (3) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default or Event of Default, (4) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other
Security Document or any other agreement, instrument or document, or the
creation, perfection or priority of any Lien purported to be created by the
Security Documents (including the preparation or filing of financing
statements), (5) the value or the sufficiency of any Collateral for any Series
of Obligations, or (6) the satisfaction of any condition set forth in any
Secured Credit Document, other than to confirm receipt of items expressly
required to be delivered to such Applicable Authorized Representative or
Applicable Collateral Agent; and

(vi)    need not segregate money held hereunder from other funds except to the
extent required by law. The Applicable Authorized Representative and each
Applicable Collateral Agent shall be under no liability for interest on any
money received by it hereunder except as otherwise agreed in writing.

SECTION 4.04. Collateral and Guaranty Matters. Each of the Secured Parties
irrevocably authorizes the applicable Collateral Agent to release any Lien on
any property granted to or held by such Collateral Agent under any Security
Document in accordance with Section 2.04.

SECTION 4.05. Delegation of Duties. The Applicable Authorized Representative
and/or the Applicable Collateral Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Security Document by
or through any one or more sub-agents appointed by the Applicable Authorized
Representative and/or Applicable Collateral Agent, and such Applicable
Authorized Representative or Applicable Collateral Agent shall not be
responsible to any other Secured Party for any misconduct or negligence on the
part of such sub-agent appointed with due care. The Applicable Authorized
Representative and/or Applicable Collateral Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Affiliates. The exculpatory provisions of this Article
shall apply to any such sub-agent and to the Affiliates of the Applicable
Authorized Representative and/or Applicable Collateral Agent and any such
sub-agent; provided, however that in no event shall any Applicable Authorized
Representative or Applicable

 

20



--------------------------------------------------------------------------------

Collateral Agent be responsible or liable to any other Secured Party for any
misconduct or negligence on the part of any such sub-agent appointed with due
care.

SECTION 4.06. Instruction Required. Any action hereunder on the part of any
Additional Collateral Agent to be exercised or performed shall only be exercised
or performed if the Additional Collateral Agent receives instructions from the
applicable Additional Secured Parties in accordance with and subject to the
terms of the Indenture.

No Additional Collateral Agent shall be under any obligation to exercise any of
the rights or powers vested in it by the Indenture or this Agreement at the
request or direction of any of the applicable Secured Parties pursuant to this
Agreement or the Indenture, unless the applicable Secured Parties shall have
offered to such Collateral Agent security or indemnity satisfactory to such
Additional Collateral Agent against the costs, expenses and liabilities which
might be incurred by it in compliance with such request or direction.

ARTICLE V

Miscellaneous

SECTION 5.01     Notices. All notices and other communications provided for
herein (including, but not limited to, all the direction and instructions to be
provided to the Applicable Authorized Representative and/or Applicable
Collateral Agent herein by the Secured Parties) shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

(a)    if to the Credit Agreement Collateral Agent or the Administrative Agent,
to it at Deutsche Bank AG New York Branch, 60 Wall Street, 2nd Floor, New York,
NY 10005, Attention of Joshua Klinger (Tel No. 212-250-9482) (e-mail:
joshua.klinger@db.com);

(b)    if to the Additional Collateral Agent, to it at Deutsche Bank AG New York
Branch, 60 Wall Street, 2nd Floor, New York, NY 10005, Attention of Marguerite
Sutton (Tel No. 212-250-1507) (e-mail: james.valenti@db.com);

(c)    if to the Notes Trustee or Notes Collateral Agent, to it at U.S. Bank
National Association, 333 Commerce Street, Suite 800 Nashville, Tennessee 37201,
Attention of Wally Jones (Fax No. 615-251-0737) (e-mail:
wally.jones@usbank.com);

(d)    if to any other additional Authorized Representative, to it at the
address set forth in the applicable Joinder Agreement; and

(e)    if to the Borrower and/or any of the Grantors, to the applicable party at
Clear Channel Outdoor Holdings, Inc., 4830 N Loop 1604 W, Suite 111, San
Antonio, Texas, 78249, Attention: Brian Coleman, Facsimile No. 210-540-6033
(e-mail: BrianColeman@clearchannel.com).

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. Notices and
other communications sent by hand

 

21



--------------------------------------------------------------------------------

or overnight courier service, or mailed by certified or registered mail, shall
be deemed to have been given when received; notices and other communications
sent by telecopier shall be deemed to have been given when sent (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient).

SECTION 5.02     Waivers; Amendment; Joinder Agreements.

(a)    No failure or delay on the part of any party hereto in exercising any
right or power hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by Section 5.02(b), and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given. No notice or demand on any party hereto in any
case shall entitle such party to any other or further notice or demand in
similar or other circumstances.

(b)    Neither this Agreement nor any provision hereof may be terminated,
waived, amended or modified (other than pursuant to any Joinder Agreement)
except pursuant to an agreement or agreements in writing entered into by each
Authorized Representative and each Collateral Agent (and with respect to any
such termination, waiver, amendment or modification which by the terms of this
Agreement requires the Borrower’s consent or which increases the obligations or
reduces the rights of the Borrower or any other Grantor, with the consent of the
Borrower).

(c)    Notwithstanding the foregoing, without the consent of any Secured Party,
any Authorized Representative may become a party hereto by execution and
delivery of a Joinder Agreement in accordance with Section 5.13 and upon such
execution and delivery, such Authorized Representative and the Additional
Secured Parties and Additional Obligations of the Series for which such
Authorized Representative is acting shall be subject to the terms hereof and the
terms of the Additional Security Documents applicable thereto.

(d)    Notwithstanding the foregoing, without the consent of any other
Authorized Representative or Secured Party, the Collateral Agents may effect
amendments and modifications to this Agreement to the extent necessary to
reflect any incurrence of any Additional Obligations in compliance with the
Credit Agreement and the other Secured Credit Documents.

SECTION 5.03     Parties in Interest. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, as well as the other Secured Parties, all of which are intended to be
bound by, and to be third party beneficiaries of, this Agreement.

 

22



--------------------------------------------------------------------------------

SECTION 5.04     Survival of Agreement. All covenants, agreements,
representations and warranties made by any party in this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement.

SECTION 5.05     Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or other electronic transmission shall be as effective as delivery of
a manually executed counterpart hereof.

SECTION 5.06     Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction. The parties shall endeavor in good faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 5.07     GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 5.08     Submission to Jurisdiction Waivers; Consent to Service of
Process. Each party hereto, on behalf of itself and, as applicable, the Secured
Parties of the Series for which it is acting, irrevocably and unconditionally:

(a)    submits, for itself and its property, to the exclusive jurisdiction of
the Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement and the Credit Agreement Collateral Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement and/or the Credit
Agreement Collateral Documents shall affect any right that any representative
may otherwise have to bring any action or proceeding relating to any Loan
Document against any Guarantor or its respective properties in the courts of any
jurisdiction;

(b)    waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement and/or the
Credit Agreement Collateral Documents in any court referred to in paragraph
(a) of this Section. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court;

 

23



--------------------------------------------------------------------------------

(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person (or its
Authorized Representative) at the address set forth in Section 5.01;

(d)    as it relates to any Grantor, such Grantor designates, appoints and
empowers the Borrower as its designee, appointee and agent to receive, accept
and acknowledge for and on its behalf, and in respect of its property, service
of any and all legal process, summons, notices and documents that may be served
in any such action or proceeding and the Borrower hereby accepts such
designation and appointment; and

(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section 5.08 any special, exemplary, punitive or consequential damages.

SECTION 5.09     WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY EXPRESSLY WAIVES
ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO
ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR
OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION 5.09 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

SECTION 5.10     Headings. Article, Section and Annex headings used herein are
for convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

SECTION 5.11     Conflicts.

(a)    In the event of any conflict or inconsistency between the provisions of
this Agreement and the provisions of any of the Security Documents or any of the
other Secured Credit Documents, the provisions of this Agreement shall control.

(b)    The parties hereto acknowledge, authorize and consent to the entry by
each Collateral Agent acting on behalf of the relevant Secured Parties that are
or shall be secured by a Lien on ABL Priority Collateral into the ABL
Intercreditor Agreement. In the event of any conflict or inconsistency between
the provisions of this Agreement and the provisions of the ABL Intercreditor
Agreement with respect to the ABL Priority Collateral, the provisions of the ABL
Intercreditor Agreement shall govern and control.

 

24



--------------------------------------------------------------------------------

SECTION 5.12     Provisions Solely to Define Relative Rights. The provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights of the Secured Parties in relation to one another. None of the
Borrower, any other Grantor or any creditor thereof shall have any rights or
obligations hereunder, except as expressly provided in this Agreement, and none
of the Borrower or any other Grantor may rely on the terms hereof (other than
Sections 2.04, 2.05, 2.08, 2.09 and Article V). Notwithstanding anything in this
Agreement to the contrary (other than Section 2.04, 2.05, 2.08, 2.09 or Article
V), nothing in this Agreement is intended to or will (a) amend, waive or
otherwise modify the provisions of the Credit Agreement, any other Security
Document, or permit the Borrower or any Grantor to take any action, or fail to
take any action, to the extent such action or failure would otherwise constitute
a breach of, or default under, the Credit Agreement or any other Security
Document or (b) obligate the Borrower or any Grantor to take any action, or fail
to take any action, that would otherwise constitute a breach of, or default
under, the Credit Agreement or any other Security Document. Nothing in this
Agreement is intended to or shall impair the obligations of any Grantor, which
are absolute and unconditional, to pay the Obligations as and when the same
shall become due and payable in accordance with their terms.

SECTION 5.13     Additional Senior Debt. To the extent, but only to the extent,
permitted by the provisions of the Secured Credit Documents, the Borrower may
incur additional indebtedness after the date hereof that is permitted by the
Secured Credit Documents to be incurred and secured on an equal and ratable
basis by the Liens securing the Obligations (such indebtedness referred to as
“Additional Senior Class Debt”). Any such Additional Senior Class Debt may be
secured by a Lien and may be guaranteed by the Grantors on a senior basis, in
each case under and pursuant to the Additional Documents, if and subject to the
condition that the Authorized Representative of any such Additional Senior
Class Debt (each, an “Additional Senior Class Debt Representative”), acting on
behalf of the holders of such Additional Senior Class Debt (such Authorized
Representative and holders in respect of any Additional Senior Class Debt being
referred to as the “Additional Senior Class Debt Parties”), becomes a party to
this Agreement by satisfying the conditions set forth in clauses (i) through
(iv) of the immediately succeeding paragraph.

In order for an Additional Senior Class Debt Representative to become a party to
this Agreement,

(i)    such Additional Senior Class Debt Representative and each Grantor shall
have executed and delivered an instrument substantially in the form of Annex II
(with such changes as may be reasonably approved by such Additional Senior
Class Debt Representative) pursuant to which such Additional Senior Class Debt
Representative becomes an Authorized Representative hereunder, and the
Additional Senior Class Debt in respect of which such Additional Senior
Class Debt Representative is the Authorized Representative and the related
Additional Senior Class Debt Parties become subject hereto and bound hereby;

(ii)    the Borrower shall have (x) delivered to each Collateral Agent true and
complete copies of each of the Additional Documents relating to such Additional
Senior Class Debt, certified as being true and correct by a Responsible Officer
of the Borrower,

 

25



--------------------------------------------------------------------------------

and (y) identified in a certificate of an authorized officer the obligations to
be designated as Additional Obligations and the initial aggregate principal
amount or face amount thereof;

(iii)    all filings, recordations and/or amendments or supplements to the
Security Documents necessary or desirable in the reasonable judgment of the
Additional Collateral Agent for such Additional Senior Class Debt to confirm and
perfect the Liens securing the relevant obligations relating to such Additional
Senior Class Debt shall have been made, executed and/or delivered (or, with
respect to any such filings or recordations, acceptable provisions to perform
such filings or recordations shall have been taken in the reasonable judgment of
such Additional Collateral Agent), and all fees and taxes in connection
therewith shall have been paid (or acceptable provisions to make such payments
shall have been taken in the reasonable judgment of such Additional Collateral
Agent); and

(iv)    the Additional Documents, as applicable, relating to such Additional
Senior Class Debt shall provide, in a manner reasonably satisfactory to each
Collateral Agent, that each Additional Senior Class Debt Party with respect to
such Additional Senior Class Debt will be subject to and bound by the provisions
of this Agreement in its capacity as a holder of such Additional Senior
Class Debt.

Each Authorized Representative acknowledges and agrees that upon execution and
delivery of a Joinder Agreement substantially in the form of Annex II by an
Additional Senior Class Debt Representative and each Grantor in accordance with
this Section 5.13, the Additional Collateral Agent will continue to act in its
capacity as Additional Collateral Agent in respect of the then existing
Authorized Representatives (other than the Administrative Agent) and such
additional Authorized Representative.

SECTION 5.14     Agent Capacities. Except as expressly provided herein or in the
Credit Agreement Collateral Documents, Deutsche Bank AG New York Branch is
acting in the capacities of Administrative Agent and Credit Agreement Collateral
Agent solely for the Credit Agreement Secured Parties. Except as expressly
provided herein or in the Additional Security Documents, U.S. Bank National
Association is acting in the capacity of Notes Trustee and Notes Collateral
Agent solely for the Notes Secured Parties. Except as expressly set forth
herein, none of the Administrative Agent, the Credit Agreement Collateral Agent,
the Notes Trustee or the Notes Collateral Agent shall have any duties or
obligations in respect of any of the Collateral, all of such duties and
obligations, if any, being subject to and governed by the applicable Secured
Credit Documents. Each of the Administrative Agent, the Credit Agreement
Collateral Agent, the Notes Collateral Agent, the Notes Trustee and each
Additional Collateral Agent and Additional Authorized Representative shall be
entitled to the rights, privileges, immunities and indemnities granted to it,
respectively, under its applicable Secured Credit Documents.

SECTION 5.15     Integration. This Agreement together with the other Secured
Credit Documents and the Security Documents represents the agreement of each of
the Grantors and the Secured Parties with respect to the subject matter hereof
and there are no promises, undertakings, representations or warranties by any
Grantor, the Credit Agreement Collateral Agent or any other

 

26



--------------------------------------------------------------------------------

Secured Party relative to the subject matter hereof not expressly set forth or
referred to herein or in the other Secured Credit Documents or the Security
Documents.

SECTION 5.16     Conversion of Currencies.

(a)    If, for the purpose of obtaining judgment in any court, it is necessary
to convert a sum owing hereunder in one currency into another currency, each
party hereto agrees, to the fullest extent that it may effectively do so, that
the rate of exchange used shall be that at which in accordance with normal
banking procedures in the relevant jurisdiction the first currency could be
purchased with such other currency on the Business Day immediately preceding the
day on which final judgment is given.

(b)    The obligations of the Borrower or other Grantor in respect of any sum
due to any party hereto or any holder of the obligations owing hereunder (the
“Applicable Creditor”) shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than the currency in which such sum is stated to be
due hereunder (the “Agreement Currency”), be discharged only to the extent that,
on the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrower and other Grantors
agree, as a separate obligation and notwithstanding any such judgment, to
indemnify the Applicable Creditor against such loss, and if the amount of the
Agreement Currency so purchased exceeds the sum originally due to the Applicable
Creditor in the Agreement Currency, the Applicable Creditor shall refund the
amount of such excess to the Borrower or such Grantor, as applicable. The
obligations of the parties contained in this Section 5.16 shall survive the
termination of this Agreement and the payment of all other amounts owing
hereunder.

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

DEUTSCHE BANK AG NEW YORK BRANCH, as Credit Agreement Collateral Agent By:  

/s/ Marguerite Sutton

  Name: Marguerite Sutton   Title: Vice President By:  

/s/ Michael Strobel

  Name: Michael Strobel   Title: Vice President DEUTSCHE BANK AG NEW YORK
BRANCH, as Authorized Representative for the Credit Agreement Secured Parties
By:  

/s/ Marguerite Sutton

  Name: Marguerite Sutton   Title: Vice President By:  

/s/ Michael Strobel

  Name: Michael Strobel   Title: Vice President

 

28



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, solely in its capacity as Notes Collateral Agent
under the Indenture, as Additional Collateral Agent By:  

        /s/ Wally Jones

  Name: Wally Jones   Title: Vice President U.S. BANK NATIONAL ASSOCIATION,
solely in its capacity as Notes Trustee, as Additional Authorized Representative
By:  

        /s/ Wally Jones

  Name: Wally Jones   Title: Vice President

 

29



--------------------------------------------------------------------------------

CLEAR CHANNEL OUTDOOR HOLDINGS, INC. By:  

        /s/ Brian D. Coleman

  Name: Brian D. Coleman   Title: Treasurer

 

30



--------------------------------------------------------------------------------

1567 MEDIA LLC

CCOI HOLDCO III, LLC

CCOI HOLDCO PARENT I, LLC

CCOI HOLDCO PARENT II, LLC

CLEAR CHANNEL ADSHEL, INC.

CLEAR CHANNEL ELECTRICAL SERVICES, LLC

CLEAR CHANNEL IP, LLC

CLEAR CHANNEL METRA, LLC

CLEAR CHANNEL OUTDOOR HOLDINGS COMPANY CANADA

CLEAR CHANNEL OUTDOOR, LLC.

CLEAR CHANNEL SPECTACOLOR, LLC

CLEAR CHANNEL WORLDWIDE HOLDINGS, INC.

EXCEPTIONAL OUTDOOR, INC.

GET OUTDOORS FLORIDA, LLC

IN-TER-SPACE SERVICES, INC.

OUTDOOR MANAGEMENT SERVICES, INC.

UNIVERSAL OUTDOOR, INC.

 

By:  

        /s/ Brian D. Coleman

  Name: Brian D. Coleman   Title: Treasurer

 

31



--------------------------------------------------------------------------------

ANNEX I

Grantors

 

1567 Media LLC

CCOI Holdco III, LLC

CCOI Holdco Parent I, LLC

CCOI Holdco Parent II, LLC

Clear Channel Adshel, Inc.

Clear Channel Electrical Services, LLC

Clear Channel IP, LLC

Clear Channel Metra, LLC

Clear Channel Outdoor Holdings Company Canada

Clear Channel Outdoor, LLC.

Clear Channel Spectacolor, LLC

Clear Channel Worldwide Holdings, Inc.

Exceptional Outdoor, Inc.

Get Outdoors Florida, LLC

IN-TER-SPACE Services, Inc.

Outdoor Management Services, Inc.

Universal Outdoor, Inc.

 

Annex I-1



--------------------------------------------------------------------------------

ANNEX II

[FORM OF] JOINDER NO. [                ] dated as of [                    ],
20[    ] to the FIRST LIEN INTERCREDITOR AGREEMENT dated as of August 23, 2019
(the “Intercreditor Agreement”), (as amended, restated, amended and restated,
extended, supplemented or otherwise modified from time to time, this
“Agreement”), among Clear Channel Outdoor Holdings, Inc., a Delaware corporation
(the “Company” or the “Borrower”), the other Grantors from time to time party
thereto and Deutsche Bank AG New York Branch, as collateral agent for the Credit
Agreement Secured Parties (in such capacity and together with its successors in
such capacity, the “Credit Agreement Collateral Agent”), Deutsche Bank AG New
York Branch, as Administrative Agent and Authorized Representative for the
Credit Agreement Secured Parties, the Additional Collateral Agent, U.S. Bank
National Association, as Notes Collateral Agent, as the Additional Collateral
Agent, U.S. Bank National Association, as Notes Trustee, as Authorized
Representative for the Notes Secured Parties and each additional Authorized
Representative from time to time party thereto.

A.    Capitalized terms used herein but not otherwise defined herein shall have
the meanings assigned to such terms in the Intercreditor Agreement.

B.    As a condition to the ability of the Borrower to incur Additional
Obligations and to secure such Additional Senior Class Debt with the liens and
security interests created by the Additional Security Documents, the Additional
Senior Class Debt Representative in respect of such Additional Senior Class Debt
is required to become an Authorized Representative, and such Additional Senior
Class Debt and the Additional Senior Class Debt Parties in respect thereof are
required to become subject to and bound by the Intercreditor Agreement.
Section 5.13 of the Intercreditor Agreement provides that such Additional Senior
Class Debt Representative may become an Authorized Representative, and such
Additional Senior Class Debt and such Additional Senior Class Debt Parties may
become subject to and bound by the Intercreditor Agreement, upon the execution
and delivery by the Additional Senior Class Debt Representative of an instrument
in the form of this Joinder Agreement and the satisfaction of the other
conditions set forth in Section 5.13 of the Intercreditor Agreement. The
undersigned Additional Senior Class Debt Representative (the “New
Representative”) is executing this Joinder Agreement in accordance with the
requirements of the Intercreditor Agreement and the Security Documents.

Accordingly, the New Representative agrees as follows:

SECTION 1.    In accordance with Section 5.13 of the Intercreditor Agreement,
the New Representative by its signature below becomes an Authorized
Representative under, and the related Additional Senior Class Debt and
Additional Senior Class Debt Parties become subject to and bound by, the
Intercreditor Agreement with the same force and effect as if the New
Representative had originally been named therein as an Authorized Representative
and the New Representative, on its behalf and on behalf of such Additional
Senior Class Debt Parties, hereby agrees to all the terms and provisions of the
Intercreditor Agreement applicable to it as Authorized Representative and to the
Additional Senior Class Debt Parties that it represents as Additional Secured
Parties. Each reference to an “Authorized Representative” in the Intercreditor
Agreement shall be deemed to include the New Representative. The Intercreditor
Agreement is hereby incorporated herein by reference.

 

Annex II-1



--------------------------------------------------------------------------------

SECTION 2.    The New Representative represents and warrants to each Collateral
Agent, each Authorized Representative and the other Secured Parties,
individually, that (i) it has full power and authority to enter into this
Joinder Agreement, in its capacity as [agent] [trustee] under [describe new debt
facility], (ii) this Joinder has been duly authorized, executed and delivered by
it and constitutes its legal, valid and binding obligation, enforceable against
it in accordance with its terms, and (iii) the Additional Documents relating to
such Additional Senior Class Debt provide that, upon the New Representative’s
entry into this Joinder Agreement, the Additional Senior Class Debt Parties in
respect of such Additional Senior Class Debt will be subject to and bound by the
provisions of the Intercreditor Agreement as Additional Secured Parties.

SECTION 3.    This Joinder may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Joinder shall become effective when each Collateral Agent
shall have received a counterpart of this Joinder that bears the signatures of
the New Representative. Delivery of an executed signature page to this Joinder
by facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Joinder.

SECTION 4.    Except as expressly supplemented hereby, the Intercreditor
Agreement shall remain in full force and effect.

SECTION 5.    THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6.    In case any one or more of the provisions contained in this
Joinder should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the Intercreditor Agreement shall not in any way be affected or impaired. The
parties hereto shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 7.    All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the Intercreditor Agreement. All
communications and notices hereunder to the New Representative shall be given to
it at its address set forth below its signature hereto.

SECTION 8.    The Borrower agrees to reimburse each Collateral Agent and each
Authorized Representative for its reasonable out-of-pocket expenses in
connection with this Joinder Agreement, including the reasonable fees, other
charges and disbursements of counsel, in each case as required by the applicable
Secured Credit Documents.

 

Annex II-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Representative has duly executed this Joinder to the
Intercreditor Agreement as of the day and year first above written.

 

[NAME OF NEW REPRESENTATIVE], as [                ] for the holders of
[                        ], By:          Name:   Title: Address for notices:
         

Attention of:       

Telecopy:       

 

Annex II-3



--------------------------------------------------------------------------------

Acknowledged by:

 

[GRANTORS]1 By:          Name:   Title: THE OTHER GRANTORS LISTED ON SCHEDULE I
HERETO, By:          Name:   Title:

 

1 

To conform with Credit Agreement.

 

Annex II-4



--------------------------------------------------------------------------------

Schedule I to the

Supplement to the

First Lien Intercreditor Agreement

Grantors